
	

113 HR 5453 IH: To authorize health insurance issuers to continue to offer for sale current group health insurance coverage in satisfaction of the minimum essential health insurance coverage requirement, and for other purposes.
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5453
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize health insurance issuers to continue to offer for sale current group health insurance
			 coverage in satisfaction of the minimum essential health insurance
			 coverage requirement, and for other purposes.
	
	
		1.Transition period for group health insurance plans
			(a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any
			 amendment made by such Act or by the Health Care and Education
			 Reconciliation Act of 2010), a health insurance issuer that has in effect
			 health insurance coverage in the group market on any date during 2013 may
			 continue after such date to offer such coverage for sale through 2016 in
			 such market outside of an Exchange established under section 1311 or 1321
			 of such Act (42 U.S.C. 18031, 18041).
			(b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageHealth insurance coverage described in subsection (a) shall be treated as a grandfathered health
			 plan for purposes of the amendment made by section 1501(b) of the Patient
			 Protection and Affordable Care Act.
			
